UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1528



PIERRE ANTOINE GOHO,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General of the United
States,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-795-700)


Submitted:   November 19, 2003            Decided:   December 3, 2003


Before WIDENER, WILKINSON, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Allan Ebert, LAW OFFICES OF ALLAN EBERT, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, Earle B.
Wilson, Senior Litigation Counsel, Carol Federighi, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pierre Antoine Goho, a native and citizen of the Ivory Coast,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reopen removal proceedings.

We have reviewed the record and the Board’s order and find that the

Board did not abuse its discretion in denying Goho’s motion to

reopen.   See 8 C.F.R. § 1003.2(a) (2003); INS v. Doherty, 502 U.S.

314, 323-24 (1992).      Accordingly, we deny the petition for review

on the reasoning of the Board.         See In re: Goho, No. A70-795-700

(B.I.A. Apr. 2, 2003).       We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.




                                                          PETITION DENIED




                                      2